Opinion
Per Curiam,
This is an appeal by the employer, George B. Painter, from an order of the Unemployment Compensation Board of Beview dismissing Ms petition for appeal from the referee’s decision on the ground that it had not been filed within the ten-day statutory appeal period prescribed by section 502 of the Unemployment Compensation Law, 43 PS §822.
Claimant, Edward Benckley, was allowed benefits by the bureau; on appeal by the employer the referee affirmed the bureau’s determination and ruled claimant eligible for benefits. It was held that he had been discharged and that there was no evidence of willful misconduct which would deprive him of benefits under section 402 (e) of the Law, 43 PS §802 (e).
The referee’s decision was issued on July 13, 1956, and proper notice was given. An appeal was not taken by the employer until August 4, 1956. No explanation for the delay was offered. The board dismissed the appeal from the referee’s decision for the reason that it had not been filed within the ten-day statutory period. The appeal was properly dismissed by the board as it was not within the time fixed for taking an appeal from the decision of the referee, and there were no extenuating circumstances. See Marshall Unemployment Compensation Case, 177 Pa. Superior Ct. 259, 111 A. 2d 165.
Order is affirmed.